DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 25, 35, and 45 are considered invoking a means plus function for the foam spurting unit since the generic placeholder is not modified by sufficient structure. Page 19 of the specification, in the first two lines, teaches a foam conveyor pipe and an annular foam pipe as sufficient structure. Additionally, the specification teaches a mobile fire monitor or fixed fire monitor; or the foam fire-fighting equipment is a portable fire extinguisher, wheeled fire extinguisher, or skid-mounted fire extinguisher in page 15 second paragraph.
Claims 26, 36, and 46 are considered invoking a means pls function for “the foam spurting unit” since the limitation does not require “a mobile fire monitor or fixed fire monitor; or the foam fire-fighting equipment is a portable fire extinguisher, wheeled fire extinguisher, or skid-mounted fire extinguisher” which is only an optional limitation in the claim. 
Claims 27, 37, and 47 do not require the sufficient structure above for “the foam spurting unit” and are considered invoking a means plus function for the limitation.

Claim Objections
Claim 47 is objected to since the strikethrough in the first line extends into the “4” in the number 46. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, and 35  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Teske (U.S. Patent 5,255,747). 
Regarding claim 25, Teske teaches a foam fire-fighting equipment (see column 1 lines 5-9 and figures 1 and 3) comprising a foam producing unit (figure 3 is considered reading on the foam producing unit) and a foam spurting unit (item 18 is considered reading on a foam spurting unit); the foam producing unit comprising a mixing device having a mixing cavity (the internal volume of the apparatus shown in figure 3 is considered reading on a mixing cavity, the mixing device comprising item 35 and baffles proximate item 40) and a disturbing component arranged within the mixing cavity (item 35 is considered reading on a disturbing component, which is in the internal volume of the apparatus shown in figure 3) wherein the mixing cavity has a first inlet (proximate item 15) a second inlet (proximate item 42) and a first outlet (proximate item 17) wherein the foam producing unit communicates with the foam spurting unit via the first outlet (item 17 feeds into item 18).
Regarding claim 35, Teske teaches a foam fire-fighting equipment (see column 1 lines 5-9 and figures 1 and 3) comprising a foam producing unit (figure 3 is considered reading on the foam producing unit) and a foam spurting unit (item 18 is considered reading on a foam spurting unit); and a foam solution producing device (item 14); the foam producing unit comprising a mixing device having a mixing cavity (the internal volume of the apparatus shown in figure 3 is considered reading on a mixing cavity, the mixing device comprising item 35 and baffles proximate item 40) and a disturbing component arranged within the mixing cavity (item 35 is considered reading on a disturbing component, which is in the internal volume of the apparatus shown in figure 3) wherein the mixing cavity has a first inlet (proximate item 15) a second inlet (proximate item 42) and a first outlet (proximate item 17), the foam solution producing device communicates with the first inlet of the mixing device to supply foam solution into the mixing device (item 14 feeds foam solution into item 15) and the first outlet of the mixing cavity communicates with the foam spurting unit (item 17 feeds into item 18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 36, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Teske (U.S. Patent 5,255,747). 
Regarding claims 26, 36 and 46, Teske teaches wherein the mixing cavity is a cylindrical structure (the internal volume includes a cylindrical structure proximate item 50, proximate item 32, and proximate item 16) the first inlet and the second inlet are arranged on one end of the cylinder structure (items 15 and 42 are considered on a left end of figure 3), the first outlet is arranged at the other end of the cylindrical structure (item 17 is considered on an opposite right end of figure 3), and an angle between the direction between the second inlet and a direction of the first inlet is 0-90 degrees (see arrow proximate item 15, which can be drawn to extend past 42, forming an angle of less than 90 degrees and higher than 0 degrees), at least one porous structure is arranged in a spaced manner in the mixing cavity (the blades in item 40 are considered forming a porous structure); each porous structure has a plurality of pores (openings between the blades are considered a plurality of pores), the porous structure face the first inlet and the porous structure is opposite to a top of the disturbing component and is away from the first inlet (the blades are considered facing the first inlet, and at an opposite end of the top of item 35, and away from item 15); the disturbing component is a conical structure, hemispherical structure, or platform structure (item 35 is considered reading on a platform structure): a distance between the top of the disturbing unit and an outflow opening of the liquefied medium at the second inlet (a distance exists between item 35 and the opening into internal cavity of figure 3 proximate item 42); a foam producing unit further comprises a foam solution supply device that communicates with the first inlet to supply foam solution into the mixing cavity (figure 1 item 14 which feeds into item 15); and the foam fire-fighting equipment is a portable fire extinguisher (column lines 64-67 teaches the use of a fire truck providing drive shaft for the pump and compressor, which would inherently require the foam fire-fighting equipment to be portable enough to be transported on or to the site of the firetruck). Regarding claim 45, Teske teaches a foam fire-fighting equipment (see column 1 lines 5-9 and figures 1 and 3) comprising a foam producing unit (figure 3 is considered reading on the foam producing unit) and a foam spurting unit (item 18 is considered reading on a foam spurting unit); the foam producing unit comprising a mixing device having a mixing cavity (the internal volume of the apparatus shown in figure 3 is considered reading on a mixing cavity, the mixing device comprising item 35 and baffles proximate item 40) and a disturbing component arranged within the mixing cavity (item 35 is considered reading on a disturbing component, which is in the internal volume of the apparatus shown in figure 3) wherein the mixing cavity has a first inlet (proximate item 15) a second inlet (proximate item 42) and a first outlet (proximate item 17) wherein the foam producing unit communicates with the foam spurting unit via the first outlet (item 17 feeds into item 18). 
Regarding claim 26, 36, and 46 Teske is silent to the specific distance between the disturbing component and the outflow opening. Regarding claims 45 and 46, Teske is silent to the foam fire-fighting equipment comprising a third and fourth inlet. 
Regarding claims 26, 36, and 46 absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the mixing apparatus in order to produce a desired amount of foam since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Additionally, Regarding claims 45 and 46, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of inlets to allow for more ingredients to be mixed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 27, 37, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to the objection above for claim 47. The prior art does not teach or fairly suggest a foam fire-fighting equipment with the combination of the specific ratios of the diameter of the cavity to the inlet, or diameter of the disturbing component to the diameter of the inlet. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774